Action for goods sold and delivered. Plea: payment. The defendant testified that he had paid the entire account. One of the plaintiffs testified that the account had not been paid. The plaintiffs then offered to show by their cashier and bookkeeper, in corroboration of their testimony, the custom of the firm in regard to their system of entries in their books, when checks and moneys, etc., were received, and that an investigation of the books failed to show any evidence of payment by the defendant. This evidence was excluded by the court, and the plaintiffs excepted and appealed.
There is error. The evidence was competent in support of the positive testimony of the plaintiffs. These were circumstances showing the business methods and usages of the firm, which might assist the jury in arriving at the truth of the matter. Such usage has been held competent. Bank v.Pinkers, 82 N.C. 377; Vaughan v. R. R., 63 N.C. 11; 1 Greenleaf Ev. (1896), secs. 116 and 118.
ERROR.
Cited: White v. Tripp, 125 N.C. 524.
(631)